UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

TERRI G.,

                                Plaintiff,

        v.                                                      3:18-CV-0066
                                                                (CFH)
COMMISSIONER OF SOCIAL
SECURITY,

                      Defendant.
____________________________________

APPEARANCES:                                            OF COUNSEL:

LACHMAN & GORTON                                        PETER A. GORTON, ESQ.
 Counsel for Plaintiff
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089

U.S. SOCIAL SECURITY ADMIN.                             SIXTINA FERNANDEZ, ESQ.
OFFICE OF REG’L GEN. COUNSEL
REGION II
 Counsel for Defendant
26 Federal Plaza - Room 3904
New York, New York 10278

CHRISTIAN F. HUMMEL
United States Magistrate Judge

                            MEMORANDUM-DECISION & ORDER

        Currently before the Court, 1 in this Social Security action filed by Terri G. 2

(“Plaintiff”) against the Commissioner of Social Security (“Defendant” or “the



1
   Parties consented to review of this matter by a U.S. Magistrate Judge pursuant to 28 U.S.C. § 636(c),
Federal Rule of Civil Procedure 73, N.D.N.Y. Local Rule 72.2(b), and N.D.N.Y. General Order 18. Dkt.
Nos. 8, 9.
2
  In accordance with recent guidance from the Committee on Court Administration and Case
Management of the Judicial Conference of the United States, which was adopted by the Northern District
Commissioner”) pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), are Plaintiff’s motion

for judgment on the pleadings and Defendant’s motion for judgment on the pleadings.

(Dkt. Nos. 11 and 14.) For the reasons set forth below, Plaintiff’s motion for judgment

on the pleadings is granted and Defendant’s motion for judgment on the pleadings is

denied.



I.      BACKGROUND

        A.      Facts

        Plaintiff was born in 1988, making her 26 years old at the application date and 29

years old at the date of the ALJ’s decision. Plaintiff reported completing the tenth grade

with a history of special education. Plaintiff has no past relevant work. At the initial

level, Plaintiff alleged disability due to depression, posttraumatic stress disorder

(“PTSD”), bipolar disorder, dysthymia, attention deficit hyperactivity disorder, scoliosis,

and temporary insanity.

        B.      Procedural History

        Plaintiff applied for Supplemental Security Income on September 29, 2014.

Plaintiff’s application was initially denied on December 10, 2014, after which she timely

requested a hearing before an Administrative Law Judge (“ALJ”). Plaintiff appeared at a

hearing before ALJ John P. Ramos on March 7, 2017. (T. 45-79.) 3 On April 13, 2017,




of New York in June 2018 to better protect personal and medical information of non-governmental parties,
this Memorandum-Decision & Order will identify the plaintiff by her first name and last initial.
3
         The Administrative Transcript is found at Dkt. No. 10. Citations to the Administrative Transcript
will be referenced as “T.” and the Bates-stamped page numbers as set forth therein will be used rather
than the page numbers assigned by the Court’s CM/ECF electronic filing system.
                                                    2
the ALJ issued a written decision finding that Plaintiff was not disabled under the Social

Security Act. (T. 12-28.) On November 17, 2017, the Appeals Council denied Plaintiff’s

request for review, making the ALJ’s decision the final decision of the Commissioner.

(T. 1-5.)

       C.     The ALJ’s Decision

       First, the ALJ found that Plaintiff has not engaged in substantial activity since

September 29, 2014, the application date. (T. 17.) Second, the ALJ found that

Plaintiff’s scoliosis, depression, and PTSD are severe impairments. (Id.) Third, the ALJ

determined that Plaintiff does not have an impairment or combination of impairments

that meets or medically equals the severity of one of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appx 1. (T. 17-19.) In so finding, the ALJ considered Listings 1.04

(disorders of the spine), 12.04 (depressive, bipolar and related disorders), and 12.15

(trauma- and stressor-related disorders). (Id.) Fourth, the ALJ found that Plaintiff has

the residual functional capacity (“RFC”) to perform light work

              except she can only occasionally climb ladders/scaffolds, and
              she can only occasionally be exposed to concentrated
              humidity, wetness, dust, odors, fumes, pulmonary irritants,
              vibrations or temperature extremes. She should not work at
              unprotected heights or with moving mechanical parts. [She]
              should avoid balancing, kneeling, crouching and crawling,
              although she can perform occasional stooping. She retains
              the ability to understand and follow simple instructions and
              directions with regard to one or two-step tasks; perform simple
              or one or two-step tasks with supervision and independently;
              and maintain attention/concentration for one or two-step
              tasks. [She] can regularly attend to a routine and maintain a
              schedule. She should only have occasional, simple interaction
              with coworkers, and she should not have interaction with the
              public. [She] can have intermittent contact with supervisors
              throughout the workday.

                                             3
(T. 20.) Fifth, the ALJ found that Plaintiff has no past relevant work. (T. 23.) Sixth, and

lastly, the ALJ found that Plaintiff is capable of performing other jobs existing in

significant numbers in the national economy. (T. 23-24.) The ALJ therefore concluded

that Plaintiff is not disabled.

       D.      Arguments

               1.     Plaintiff’s Arguments

       First, Plaintiff argues the ALJ’s conclusion that she can meet the exertional

demands of light work is not supported by substantial evidence and that the ALJ

improperly substituted his lay opinion for that of the undisputed opinion of consultative

examiner Gilbert Jenouri, M.D. (Dkt. No. 11, at 11-16 [Pl.’s Mem. of Law].) Specifically,

Plaintiff argues the ALJ’s conclusion that Plaintiff can meet the walking and standing

demands of light work and can occasionally stoop is not supported by substantial

evidence and is the product of legal error. (Id. at 11, 14-15.) Plaintiff argues the ALJ

improperly rejected Dr. Jenouri’s opined standing, walking, and stooping limitations

because “his single conclusory statement that there is ‘’little support in the record for

such significant limitations’” does not provide sufficient explanation to permit meaningful

judicial review. (Id. at 11-13.)

       Plaintiff also argues the ALJ impermissibly substituted his opinion for Dr.

Jenouri’s by failing to point to “other medical opinions that contradict or undercut Dr.

Jenouri’s opinions” and by rejecting the opined limitations” based only on the ALJ’s own

lay interpretation of the medical evidence.” (Id. at 13-14.) Plaintiff contends that the

ALJ’s lay discussion of the medical evidence is not sufficiently compelling to overcome

                                              4
a valid medical opinion, the ALJ does not discuss the medical evidence at all in this

regard, and the ALJ’s factual citations (Plaintiff walked to a consultative examination,

and there was a lack of treatment by an orthopedic specialist, participation in physical

therapy, or back surgery) are “irrelevant,” “meaningless,” or erroneous. (Id. at 15-16.)

       Second, Plaintiff argues that the ALJ’s psychiatric RFC determination is not

supported by substantial evidence. (Id. at 16-21.) Specifically, Plaintiff argues that the

ALJ erred in purporting to give great weight to consultative examiner Amanda Slowik,

Psy.D’s marked limitations in interacting with others, and concluding that these

limitations were accounted for in the RFC. (Id. at 16-19.) Plaintiff contends that the ALJ

failed to explain how a marked limitation in interacting with others equates to the ALJ’s

assessed limitations (occasional, simple interaction with coworkers and intermittent

contact with supervisors) or enables Plaintiff to meet the basic mental demands of

unskilled work. (Id. at 17-19.)

       Plaintiff also argues the ALJ cited no medical opinion supporting the conclusion

that Plaintiff can occasionally interact with coworkers and intermittently interact with

supervisors and that, although the ALJ gave great weight to the opinion of non-

examining consultant R. Nobel, Ph.D., this opinion cannot constitute substantial support

for the ALJ’s RFC. (Id. at 19.) Plaintiff contends Dr. Nobel failed to define his use of the

term “moderate” in opining moderate limitations in the ability to accept instructions,

respond appropriately to criticism from supervisors, and get along with coworkers or

peers without distracting them or exhibiting behavioral extremes. (Id. at 19-20.) Plaintiff

posits that vague terms such as “moderate” do not provide substantial support for an


                                              5
ALJ’s determination that a claimant can meet the demands of work. (Id.) Plaintiff

argues that, without further explanation of the degree and extent of any such moderate

limitation, Dr. Nobel’s opinion is essentially meaningless and cannot constitute

substantial support for the ALJ’s RFC determination. (Id. at 20.) Plaintiff also argues

that Dr. Nobel concluded that Plaintiff retains the capacity for simple work-related tasks

on a psychological basis, which does not account for the limitations to responding

appropriately to supervisors and relating with coworkers or peers. (Id. at 20-21.)

       Third, Plaintiff argues that the ALJ’s Step Five determination is not supported by

substantial evidence because the RFC does not properly account for Plaintiff’s true

limitations; thus, the resulting VE testimony is unreliable and cannot constitute

substantial evidence. (Id. at 21-22.) Plaintiff contends that the erroneous hypothetical

question posed to the VE is particularly significant in this case where the VE testified

there are not many jobs that Plaintiff can perform and some of the jobs he identified in

the Dictionary of Occupational Titles (“DOT”) are essentially nonexistent in today’s

economy, with a maximum number of only 9,493 jobs. (Id. at 21.) Plaintiff argues that

any change to the RFC could, therefore, have a significant impact in the number of jobs

available. (Id.)

       Plaintiff also argues Defendant failed to satisfy her burden of demonstrating that

jobs exist in significant numbers that Plaintiff can perform because all the jobs identified

accounted for less than 10,000 jobs nationally. (Id. at 21-22.) Plaintiff contends the VE

testified that the jobs identified had very low occupational numbers and that, although




                                             6
there were various jobs that may fit the RFC, some of these occupations were outdated

and not practiced in high numbers. (Id.)

               2.     Defendant’s Arguments

       Defendant argues that the ALJ properly assessed the opinions of record when

determining Plaintiff’s RFC. (Dkt. No. 14, at 6-16 [Def.’s Mem. of Law].) Specifically,

Defendant argues that the ALJ “properly exercised his discretion in resolving the

evidentiary conflicts presented in the opinion evidence,” “assessed an RFC that is

supported by substantial evidence,” and “reasonably found that Plaintiff’s impairments

would not preclude light work” after “carefully reviewing all the evidence in the record.”

(Id. at 8.) Defendant contends that “the ALJ’s finding is fully supported by the evidence

of record, which reflects completely unremarkable physical examinations, an absence of

physical complaints throughout the relevant period, and the ability to perform daily

activities without any difficulty.” (Id. at 8-11.)

       Regarding Dr. Jenouri’s opinion indicating Plaintiff should never stoop and was

limited to standing/walking for one hour each, Defendant argues that, despite this

opinion, Plaintiff has failed to satisfy her burden of proving that her scoliosis resulted in

any greater limitations than those already included in the RFC finding. (Id. at 10-11.)

Defendant argues the ALJ gave Dr. Jenouri’s opinions great weight because he

examined Plaintiff and had professional expertise, but found that there was little support

in the record for such significant limitations on standing, walking, and postural activities.

(Id. at 11-14.) Defendant contends the ALJ incorporated all aspects of Dr. Jenouri’s

opinions that were credible, well-supported, and consistent with the substantial


                                                7
evidence of record, and rejected the portions that were not while also providing reasons

for this determination (including Dr. Jenouri’s own examination findings, the absence of

any orthopedic treatment or physical therapy, and Plaintiff’s activities). (Id. at 12-14.)

Defendant argues that it was “within the ALJ’s province to not only resolve genuine

conflicts of fact and thus choose between conflicting opinions or not accept all portions

of a medical source’s report, . . . but also to rely on what the record does not say.” (Id.

at 14.)

          Turning to the mental health portion of the RFC determination, Defendant argues

Plaintiff has not shown that Dr. Slowik’s opined marked limitation in interacting with

coworkers and supervisors is inconsistent with the RFC finding limiting Plaintiff to

occasional, simple interaction with coworkers and intermittent contact with supervisors.

(Id. at 14-15.) Defendant also argues that Dr. Nobel’s opined moderate limitations in

social functioning “do not necessarily preclude the ability to perform basic work

activities,” and that the ALJ appropriately afforded great weight to Dr. Nobel’s opinion.

(Id. at 15-16.)

          Second, Defendant argues that the ALJ correctly relied on the Medical-

Vocational Guidelines and VE testimony at Step Five to find Plaintiff is not disabled. (Id.

at 16-18.) Specifically, Defendant argues that, “[w]here there is substantial evidence

supporting a hypothetical question upon which a VE bases his conclusions, the VE’s

opinion satisfies the Commissioner’s burden of showing the existence of alternative

substantial gainful work that the claimant was capable of performing.” (Id. at 17.)

Regarding Plaintiff’s argument that the jobs identified by the VE account for less than


                                              8
10,000 jobs nationally and that this is not a significant number of jobs, Defendant

contends that neither the regulations nor the Social Security Rulings (“SSRs”) define

“significant number” and that courts have held a significant number of jobs is “fairly

minimal” with “numbers varying from 9,000 upwards” constituting “significant” numbers.

(Id. at 17-18.)

              3.      Plaintiff’s Reply

       On reply, Plaintiff presents several responses to Defendant’s arguments. (Dkt.

No. 15, at 2-5 [Pl.’s Reply Mem. of Law].) First, Plaintiff reasserts that she fulfilled her

burden of demonstrating disability by relying on Dr. Jenouri’s opinion which concluded

she cannot meet the demands of light work. (Id. at 2.) Second, Plaintiff again argues

that the ALJ did not resolve evidentiary conflicts, but reviewed the bare medical records

and substituted his own lay opinion for Dr. Jenouri’s. (Id. at 2-4.) Third, Plaintiff

maintains the ALJ erred in determining Plaintiff’s RFC. (Id.) Fourth, Plaintiff argues

Defendant cites no evidence that Plaintiff performed any of her activities at a level

consistent with the ability to perform light work or that they were performed under

conditions comparable with the demands of full-time light work. (Id. at 4-5.) Fifth,

Plaintiff contends that Defendant’s arguments concerning the mental RFC are

unavailing because Defendant ignores the definition of “marked” as used by Dr. Slowik,

indicating a serious limitation with substantial loss in the abilities to interact

appropriately with the public, supervisors, and co-workers. (Id. at 5.) Plaintiff also

argues that Defendant’s own policies provide that a substantial loss in one or more of

the basic mental demands of work renders a claimant disabled. (Id.)


                                               9
II.    LEGAL STANDARDS

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied

correct legal principles, application of the substantial evidence standard to uphold a

finding of no disability creates an unacceptable risk that a claimant will be deprived of

the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to

“more than a mere scintilla,” and has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where evidence is deemed

susceptible to more than one rational interpretation, the Commissioner’s conclusion

must be upheld. Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If

supported by substantial evidence, the Commissioner’s finding must be sustained “even


                                            10
where substantial evidence may support the plaintiff’s position and despite that the

court’s independent analysis of the evidence may differ from the [Commissioner’s].”

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court

must afford the Commissioner’s determination considerable deference, and may not

substitute “its own judgment for that of the [Commissioner], even if it might justifiably

have reached a different result upon a de novo review.” Valente v. Sec’y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§

404.1520, 416.920. The Supreme Court has recognized the validity of this sequential

evaluation process. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The five-step

process is as follows:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity. If he is not,
              the [Commissioner] next considers whether the claimant has
              a “severe impairment” which significantly limits his physical or
              mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider him
              disabled without considering vocational factors such as age,
              education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant’s severe
              impairment, he has the residual functional capacity to perform
              his past work. Finally, if the claimant is unable to perform his
              past work, the [Commissioner] then determines whether there
              is other work which the claimant could perform. Under the
              cases previously discussed, the claimant bears the burden of

                                             11
              the proof as to the first four steps, while the [Commissioner]
              must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord. McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can

be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).



III.   ANALYSIS

       A.     Whether Substantial Evidence Supports the ALJ’s Analysis and
              Findings Regarding the Opinion Evidence and Plaintiff’s RFC

       RFC is defined as “‘what an individual can still do despite his or her limitations

. . . Ordinarily, RFC is the individual’s maximum remaining ability to do sustained work

activities in an ordinary work setting on a regular and continuing basis.’” Pardee v.

Astrue, 631 F. Supp. 2d 200, 210 (N.D.N.Y. 2009) (quoting Melville v. Apfel, 198 F.3d

45, 52 (2d Cir. 1999)). “In making a residual functional capacity determination, the ALJ

must consider a claimant’s physical abilities, mental abilities, symptomology, including

pain and other limitations which could interfere with work activities on a regular and

continuing basis.” Pardee, 631 F. Supp. 2d at 210 (citing 20 C.F.R. § 404.1545(a)).

“Ultimately, ‘[a]ny impairment-related limitations created by an individual’s response to

demands of work . . . must be reflected in the RFC assessment.’” Hendrickson v.

Astrue, 11-CV-0927, 2012 WL 7784156, at *3 (N.D.N.Y. Dec. 11, 2012) (quoting SSR

85-15, 1985 WL 56857, at *8). The RFC determination “must be set forth with sufficient




                                             12
specificity to enable [the Court] to decide whether the determination is supported by

substantial evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984).

       The regulatory factors for considering opinions from non-treating medical sources

are the same as those used in assessing treating sources, with the consideration of

whether the source examined the claimant replacing the consideration of the treatment

relationship between the source and the claimant. 20 C.F.R. §§ 416.927(c)(1)-(6). The

regulations also require that the ALJ “‘explain in the decision the weight given to the

opinions of a State agency medical or psychological consultant or other program

physician or psychologist.’” Campbell v. Astrue, 713 F. Supp. 2d 129, 140 (N.D.N.Y.

2010) (quoting 20 C.F.R. § 416.927(e)(2)(ii); SSR 96-6p, 1996 WL 374180, at *2 (July

2, 1996)).

       Here, the ALJ found that Plaintiff can perform a modified range of light work. (T.

20.) In so concluding, the ALJ considered the various opinions of record along with

Plaintiff’s testimony and treatment. (T. 20-23.)

   1. The ALJ’s Analysis of the Opinion Evidence

       The ALJ indicated that he based the RFC on the opinions of Dr. Nobel, Dr.

Slowik, and Dr. Jenouri, giving these opinions great weight. (T. 20, 80-91, 300-05, 308-

30.) The ALJ also indicated that the RFC was supported by treatment notes, clinical

findings throughout the record, and Plaintiff’s activities of daily living. (T. 23.)

       In November 2014, Plaintiff underwent a psychiatric consultative examination

conducted by Mary Ann Moore, Psy.D., who observed Plaintiff was oriented and

generally cooperative, with restless posture and motor behavior, coherent and goal-


                                              13
directed thought process, at times inappropriate affect to speech and thought content, at

times inappropriate mood, impaired attention and concentration due to learning issues,

impaired recent and remote memory skills, below-average-to-borderline cognitive

functioning, and apparently poor insight and judgment with continued depression and

mood swings. (T. 293-99.) Dr. Moore diagnosed PTSD, intermittent explosive disorder,

bipolar II disorder with psychotic features, personality disorder NOS with borderline

features, an unspecified learning disorder, and the need to rule out borderline

intellectual functioning. (T. 297.)

       Dr. Moore opined Plaintiff showed no limitation with regard to following and

understanding simple directions and instructions and performing simple tasks

independently. (T. 296.) She opined Plaintiff had moderate limitation with regard to

maintaining attention and concentration, learning new tasks and performing complex

tasks independently and marked limitation with regard to appropriately dealing with

stress, relating adequately to others, making appropriate work decisions and

maintaining a regular work schedule. (T. 296-97.) Dr. Moore indicated that the results

of the examination appeared to be consistent with psychiatric and learning/cognitive

issues which might significantly interfere with Plaintiff’s ability to function on a daily

basis. (T. 297.)

       The ALJ afforded less weight to Dr. Moore’s opinion, noting it was contrary to the

clinical findings of record and contrary to the other opinion evidence in the record. (T.

22.) The ALJ noted that Plaintiff had been described as engaging and appropriate with

coherent and logical thought processes; motivated, pleasant, appropriate and coherent


                                              14
with good concentration and cognitive functioning; and having a euthymic mood/affect,

reality-based thought content, appropriate perceptions, good attention, good

concentration and fair judgment. (T. 22, 272, 370.) The ALJ also noted Plaintiff

provided extensive child care duties and reported that she had very little to no help with

caring for her three children. (T. 22, 205.)

       Plaintiff also underwent a consultative internal medicine examination conducted

by Dr. Jenouri in November 2014. (T. 300-05.) Dr. Jenouri observed that Plaintiff

appeared to be in no acute distress, she could walk on her heels and toes without

difficulty, needed no help changing for the exam or getting on and off the exam table,

and was able to rise from a chair without difficulty. (T. 301.) She had a normal gait and

stance, a squat of only 50 percent, minimal right convexity scoliosis, limitation in range

of motion in the lumbar spine, a positive straight leg raise test (confirmed seated) on the

right at 60 degrees with groin pain, bilateral tenderness to palpation at the sciatic notch,

and some limitation in range of motion of the hips. (T. 301-02.) She also had

physiologic and equal deep tendon reflexes (“DTRs”) in the upper and lower extremities,

no sensory deficits noted, full strength in the upper and lower extremities, intact hand

and finger dexterity, and full grip strength bilaterally. (T. 302.) An X-ray of the

lumbosacral spine showed straightening. (T. 304.) Dr. Jenouri diagnosed low back

pain, scoliosis, bilateral lower extremity paresthesia, a history of depression, and mental

illness. (T. 302.) He opined that Plaintiff had minimal restriction with walking, standing,

and sitting for long periods; bending; stair climbing; lifting; and carrying. (Id.)




                                               15
       As part of the initial determination in December 2014, Dr. Nobel opined that

Plaintiff has mild restriction in her activities of daily living; moderate difficulties in

maintaining social functioning and concentration, persistence or pace; and no repeated

episodes of decompensation of extended duration. (T. 85-88.) Dr. Nobel further opined

that Plaintiff has “mild to moderate functional limitations but retains the capacity for

simple work-related tasks on a psych basis.” (T. 88.) The ALJ afforded great weight to

this opinion, observing that it was consistent with Dr. Slowik’s opinion. (T. 21.) The ALJ

noted that Dr. Nobel cited the clinical findings from the consultative examination in

support of this opinion and that Dr. Nobel also cited old test scores. (Id.) The ALJ also

noted that Dr. Nobel had the opportunity to review the record and had professional

expertise. (Id.)

       In February 2017, Dr. Slowik conducted a psychiatric consultative examination

during which he observed that Plaintiff was oriented and cooperative, with adequate

social skills, normal posture and motor behavior, coherent and goal-directed thought

process, inappropriate affect to speech and thought content, limited insight,

questionable judgment, mildly-impaired attention and concentration due to her

difficulties with math, and mildly- to moderately-impaired recent and remote memory

skills due to learning difficulties, as well as distractibility secondary to physical pain. (T.

308-18.) Dr. Slowik also indicated Plaintiff’s intellectual functioning was likely between

the below average and borderline range and her general fund of information appeared

somewhat limited. (T. 311.) Dr. Slowik diagnosed intermittent explosive disorder and a




                                                16
history of polysubstance abuse with the need to rule out borderline personality disorder

and borderline IQ. (T. 312.)

       Dr. Slowik opined that Plaintiff’s ability to follow and understand simple directions

and instructions, perform simple tasks independently, maintain attention and

concentration, and maintain a regular schedule was mildly limited, and her ability to

learn new tasks, perform complex tasks independently, and make appropriate decisions

was moderately limited. (T. 311.) Dr. Slowik also opined that Plaintiff’s ability to relate

adequately with others was moderately to markedly limited and her ability to

appropriately deal with stress was markedly limited. (Id.) Dr. Slowik further opined mild

limitations in the ability to understand, remember, and carry out simple instructions and

make judgments on simple work-related decisions; moderate limitations in the ability to

understand, remember, and carry out complex instructions and make judgments on

complex work-related decisions; marked limitations in the ability to interact appropriately

with the public, supervisors, and coworkers; and moderate limitations in the ability to

respond appropriately to usual work situations and to changes in a routine work setting.

(T. 314-15).

       Dr. Slowik indicated Plaintiff’s difficulties were caused by distractibility, anger

management problems, and cognitive deficits and that the results of the evaluation

appeared to be consistent with psychiatric and cognitive problems which might be

significant enough to interfere with the Plaintiff’s ability to function on a daily basis. (T.

311-12.) She indicated that Plaintiff would need assistance to manage her funds due to

her history of substance abuse. (T. 312.) Dr. Slowik also noted Plaintiff’s attention was


                                              17
mildly impaired by cognitive deficits and distractibility secondary to physical pain and

her memory was mildly to moderately impaired. (T. 314.) Dr. Slowik further noted that

Plaintiff’s anger was easily triggered, and she had been fired for physical aggression

toward a coworker, showing no remorse for her actions. (T. 315.)

       The ALJ afforded great weight to Dr. Slowik’s opinion, noting she had the

opportunity to examine Plaintiff and she had professional expertise. (T. 21.) The ALJ

noted that Dr. Slowik’s examination was generally consistent with other records. (T. 21,

370, 397.) The ALJ also noted that Plaintiff was able to shop, manage money, provide

childcare, and read. (T. 21.) The ALJ indicated that, although Dr. Slowik found marked

limitations in interacting with others, these limitations had been considered and

accounted for in the RFC which would require only minimal interaction with others. (Id.)

       Dr. Jenouri conducted a second consultative internal medicine examination in

February 2017. (T. 319-30.) Dr. Jenouri observed that Plaintiff appeared to be in no

acute distress, she could walk on her heels and toes without difficulty, she needed no

help changing for the exam or getting on and off the exam table, and she was able to

rise from a chair without difficulty. (T. 320.) She had a normal gait and stance, a full

squat, some limitation in range of motion in the lumbosacral spine, a positive straight leg

raise test on the right at 30 degrees (not confirmed seated), minimal mild scoliosis with

right convexity, some limitation in range of motion in the hips, physiologic and equal

DTRs in the upper and lower extremities, no sensory deficits, full strength in the upper

and lower extremities, intact hand and finger dexterity, and full grip strength bilaterally.




                                             18
(T. 320-21.) Dr. Jenouri diagnosed low back pain, bilateral lower extremity

radiculopathy, and a history of anxiety, PTSD, and depression. (T. 321.)

       Dr. Jenouri opined that Plaintiff had minimal to mild restrictions with walking,

standing for long periods, bending, and stair climbing. (T. 322.) He contended that

Plaintiff could continuously lift and carry up to ten pounds, frequently lift and carry up to

20 pounds, occasionally lift and carry up to 50 pounds, sit for two hours at a time for a

total of six hours, stand for one hour at a time for a total of one hour, and walk for one

hour at a time for a total of one hour. (T. 323-24.) She could frequently use her hands

for reaching, handling, fingering, feeling and pushing/pulling; frequently use her left foot

for the operation of foot controls; occasionally use her right foot for operation of foot

controls; occasionally climb stairs and ramps; and never climb ladders or scaffolds,

balance, stoop, kneel, crouch, or crawl. (T. 325-26.) Dr. Jenouri also opined that

Plaintiff could occasionally tolerate operating a motor vehicle, humidity/wetness,

pulmonary irritants, extreme cold/heat and vibrations, but could never tolerate

unprotected heights or moving mechanical parts. (T. 327.) She could tolerate

moderate noise. (Id.) Dr. Jenouri indicated Plaintiff could not walk a block at a

reasonable pace on rough or uneven surfaces. (T. 328.)

       The ALJ afforded great weight to Dr. Jenouri’s opinions. (T. 21.) The ALJ

indicated that, although Dr. Jenouri’s second opinion was somewhat consistent with the

record, including his own findings and narrative, there was little support in the record for

such significant limitations on standing, walking, and postural activities. (T. 20-21.) The

ALJ noted Plaintiff that was engaged in extensive child care duties and there was


                                             19
evidence she walked to at least one consultative examination. (T. 21, 308.) The ALJ

also noted Plaintiff had not seen an orthopedic specialist, participated in physical

therapy, nor had surgery on her back. (T. 21.) The ALJ indicated that Dr. Jenouri had

the opportunity to examine Plaintiff, had professional expertise, and that his earlier

opinion, narrative opinion and parts of his later opinion were consistent with the record.

(T. 21.)

   2. The Court’s Analysis

       Plaintiff argues that the ALJ’s RFC is not supported by substantial evidence.

(Dkt. No. 11, at 11-21 [Pl.’s Mem. of Law]; Dkt. No. 15, at 2-5 [Pl.’s Reply Mem. of

Law].) The Court finds these arguments unpersuasive for the following reasons. First,

the ALJ’s analysis and resulting RFC indicate sufficient consideration of the various

medical opinions, the medical evidence pertaining to Plaintiff’s impairments and

treatment, and Plaintiff’s testimony. (T. 20-23.) In his decision, the ALJ indicated that

he had considered Plaintiff’s symptoms based on the requirements of 20 C.F.R. §

416.929 and SSR 96-4p and had considered the opinion evidence in accordance with

the requirements of 20 C.F.R. § 416.927 and SSRs 96-2p, 96-5p, 96-6p, and 06-3p. (T.

20.) The ALJ’s RFC analysis includes a detailed summary of the opinions of evidence

and Plaintiff’s alleged impairments and related limitations. (T. 20-23.)

       Second, the ALJ’s analysis provides sufficient consideration of the opinions of

record and specific reasons for the weight afforded to each, as summarized above,

reasons which the Court finds are supported by the objective evidence of record. (T.

20-22.) Plaintiff argues that the ALJ substituted his opinion for that of the medical


                                            20
sources and improperly failed to cite to contrary evidence in discounting portions of the

various opinions. (Dkt. No. 11, at 11-16 [Pl.’s Mem. of Law]; Dkt. No. 15, at 2-4 [Pl.’s

Reply Mem. of Law].) However, it was within the ALJ’s purview to resolve material

conflicts in the evidence and various opinions of record. See Bliss v. Colvin, 13-CV-

1086, 2015 WL 457643, at *7 (N.D.N.Y. Feb. 3, 2015) (“It is the ALJ’s sole responsibility

to weigh all medical evidence and resolve material conflicts where sufficient evidence

provides for such.”); accord Petell v. Comm’r of Soc. Sec., 12-CV-1596, 2014 WL

1123477, at *10 (N.D.N.Y. Mar. 21, 2014). This Court will not now reweigh the

evidence that was before the ALJ. See Lewis v. Colvin, 122 F. Supp. 3d 1, 7 (N.D.N.Y.

2015) (noting that it is not the role of a court to “re-weigh evidence” because “a

reviewing court ‘defers to the Commissioner’s resolution of conflicting evidence’” where

that resolution is supported by substantial evidence) (quoting Cage v. Comm’r of Soc.

Sec., 692 F.3d 118, 122 (2d Cir. 2012), citing Lamay v. Comm’r of Soc. Sec., 562 F.3d

503, 507 (2d Cir. 2009)); Vincent v. Shalala, 830 F. Supp. 126, 133 (N.D.N.Y. 1993)

(“[I]t is not the function of the reviewing court to reweigh the evidence.”) (citing Carroll v.

Sec’y of Health and Human Servs., 705 F.2d 638, 642 (2d Cir. 1983)).

       Further, the ALJ’s resolving such conflicts in the medical evidence is not

interpreting raw medical data or substituting his own lay opinion for that of a medical

professional. See Hanson v. Comm’r of Soc. Sec., 15-CV-0150, 2016 WL 3960486, at

*9 (N.D.N.Y. June 29, 2016), Report and Recommendation adopted 2016 WL 3951150

(N.D.N.Y. July 20, 2016) (noting that, although it is impermissible for an ALJ to interpret

“raw medical data” and substitute his own opinion for that of a medical source, it is


                                              21
within the ALJ’s power to resolve conflicts in the medical record). Again, the ALJ’s

analysis of the medical and opinion evidence of record indicates a detailed review of

such evidence with sufficient explanation to support the RFC determination.

       Third, the ALJ was not required to accept every opined limitation from

consultative examiner Dr. Jenouri. Kitka v. Comm’r of Soc. Sec., 15-CV-0060, 2016 WL

825259, at *9 (N.D.N.Y. Feb. 9, 2016) (“There is no requirement that the ALJ accept

every limitation in the opinion of a consultative examiner.”) (citing Pellam v. Astrue, 508

F. App’x 87, 89 (2d Cir. 2013) (summary order)). Further, the RFC does not have to

adhere to the entirety of one medical source’s opinion. See Matta v. Astrue, 508 F.

App'x 53, 56 (2d Cir. 2013) (summary order) (“Although the ALJ's conclusion may not

perfectly correspond with any of the opinions of medical sources cited in his decision,

he was entitled to weigh all of the evidence available to make an RFC finding that was

consistent with the record as a whole.”); Zongos v. Colvin, 12-CV-1007, 2014 WL

788791, at *9 (N.D.N.Y. Feb. 25, 2014) (finding that it was within the ALJ’s discretion to

afford weight to one portion of a treating physician’s opinion but not to another portion).

Plaintiff argues that the ALJ failed to sufficiently explain why he rejected Dr. Jenouri’s

opined limitations in standing, walking, and stooping, but the Court is unpersuaded. As

summarized above, the ALJ clearly articulated his reasons for finding that Dr. Jenouri’s

significant limitations on standing, walking, and postural activities were not supported by

the record. (T. 21.)

       Plaintiff’s arguments regarding the mental portion of the RFC are not persuasive

for similar reasons. (Dkt. No. 11, at 16-19 [Pl.’s Mem. of Law]; Dkt. No. 15, at 5 [Pl.’s


                                             22
Reply Mem. of Law].) Plaintiff argues the ALJ erred insofar as he contended that Dr.

Slowik’s opined marked limitation in interacting with others was sufficiently accounted

because the RFC limited plaintiff to minimal interaction with others. (Id.) However, the

Court notes that the ALJ’s analysis supports this conclusion by indicating not only that

Dr. Slowik’s opined marked limitations were accounted for but had also been

considered. (T. 21.) Indeed, the ALJ’s decision and RFC determination indicate that

the ALJ closely considered Plaintiff’s alleged mental impairments and related limitations

in conjunction with reviewing the evidence of record. (T. 20-23.) The Court notes that

the RFC determination does not indicate just “minimal interaction,” but explains that

Plaintiff should only have “occasional, simple interaction with coworkers,” “she should

not have interaction with the public,” and “intermittent contact with supervisors

throughout the workday.” (T. 20.) Again, the ALJ was not required to match every

limitation in the RFC to a medical opinion and he appropriately weighed the opinions of

record to determine Plaintiff’s RFC. Matta, 508 F. App'x at 56.

       Finally, Plaintiff also argues that Dr. Nobel’s opinion cannot constitute substantial

support for the RFC because the term “moderate” was not sufficiently defined or

explained. (Dkt. No. 11, at 19-20 [Pl.’s Mem. of Law].) However, the Court notes that,

even absent a clear definition of “moderate,” Dr. Nobel concluded that Plaintiff retained

the capacity for simple work-related tasks “on a psych basis” despite her mild-to-

moderate functional limitations. (T. 88.) Further, the ALJ’s mental RFC determination is

not based solely on Dr. Nobel’s opinion or Dr. Slowik’s, but on both opinions as well as

the ALJ’s review of the treatment notes and clinical findings throughout the record. (T.


                                             23
20-23.) The Court notes that “[i]t is the ALJ’s sole responsibility to weigh all medical

evidence and resolve material conflicts where sufficient evidence provides for such” and

this Court will not now reweigh that evidence. Bliss, 2015 WL 457643, at *7; Lewis, 122

F. Supp. 3d at 7. For the reasons outlined above, the ALJ’s analysis of the opinion

evidence as well as the resulting RFC are supported by substantial evidence. Remand

is therefore not required on these bases.



       B.     Whether Substantial Evidence Supports the ALJ’s Step Five Finding

       Although the claimant has the general burden to prove he has a disability under

the definitions of the Social Security Act, the burden shifts to the Commissioner at Step

Five “‘to show there is other work that [the claimant] can perform.’” McIntyre, 758 F.3d

at 150 (quoting Brault v. Soc. Sec. Admin., 683 F.3d 443, 445 (2d Cir. 2012)). “An ALJ

may rely on a vocational expert’s testimony regarding a hypothetical [question] as long

as ‘there is substantial record evidence to support the assumption[s] upon which the

vocational expert based his opinion’ [and]. . . [the hypothetical question] accurately

reflect[s] the limitations and capabilities of the claimant involved.” McIntyre, 758 F.3d at

151 (quoting Dumas v. Schweiker, 712 F.2d 1545, 1553-54 (2d Cir. 1983); citing Aubeuf

v. Schweiker, 649 F.2d 107, 114 (2d Cir. 1981)). “If a hypothetical question does not

include all of a claimant’s impairments, limitations, and restrictions, or is otherwise

inadequate, a vocational expert’s response cannot constitute substantial evidence to

support a conclusion of no disability.” Pardee, 631 F. Supp. 2d at 211 (citing Melligan v.

Chater, 94-CV-0944, 1996 WL 1015417, at *8 (W.D.N.Y. Nov. 14, 1996)).


                                             24
       “At Step Five, the Commissioner must determine that significant numbers of jobs

exist in the national economy that the claimant can perform.” McIntyre, 758 F.3d at 151

(citing 20 C.F.R. § 404.1520(a)(4)(v)). “‘Courts have generally held that what

constitutes a ‘significant number’ is fairly minimal.’” Rosa v. Colvin, 12-CV-0170, 2013

WL 1292145, at *9 (N.D.N.Y. Mar. 27, 2015) (quoting Fox v. Comm’r of Soc. Sec., 02-

CV-1160 (FJS/RFT), 2009 WL 367628, at *3 (N.D.N.Y. Feb. 13, 2009)). “[O]ther courts

have found that as little as 10,000 jobs can constitute a significant number for the

purpose of a Step Five finding.” Waldvogel v. Comm’r of Soc. Sec., 16-CV-0868, 2017

WL 3995590, at *13 (N.D.N.Y. Sept. 11, 2017) (citing Hamilton v. Comm’r of Soc. Sec.,

105 F. Supp. 3d 223, 229-31 (N.D.N.Y. 2015)).

       After determining the RFC, the ALJ found that Plaintiff has no past relevant work.

(T. 23.) The ALJ then found, based on the VE’s testimony, that Plaintiff could perform

other jobs existing in significant numbers in the national economy, including agricultural

produce sorter (with 1,550 in the national economy), riveting machine operator II (with

1,151 jobs in the national economy), cleaner and polisher (with 5,593 jobs in the

national economy), and gluer (with 1,199 jobs in the national economy). (T. 23-24, 72-

73.) Plaintiff argues that the ALJ’s Step Five determination is not supported by

substantial evidence because the RFC does not properly account for Plaintiff’s true

limitations and, thus, the resulting VE testimony is unreliable and cannot constitute

substantial evidence. (Dkt. No. 11, at 21-22 [Pl.’s Mem. of Law].) The Court finds these

arguments persuasive in part for the following reasons.




                                            25
       As an initial matter, contrary to Plaintiff’s contention that the ALJ’s hypothetical

question to the VE was erroneous because it did not properly account for Plaintiff’s true

limitations, the Court finds that the hypothetical question posed to the VE accurately

reflected the ALJ’s RFC determination, which the Court has already found to be

supported by substantial evidence for those reasons discussed in this Memorandum-

Decision & Order. However, Plaintiff also contends that Defendant failed to satisfy her

burden of demonstrating that jobs exist in significant numbers that Plaintiff can perform

because the jobs identified collectively accounted for less than 10,000 jobs nationally.

(Dkt. No. 11, at 21-22 [Pl.’s Mem. of Law].) The Court’s review of the record lends

credence to Plaintiff’s argument. Indeed, the four jobs identified by the VE constitute a

total of only 9,493 jobs in the national economy. (T. 23-24, 72-73.) The Court is

troubled that although the VE identified four job titles, this number is still below 10,000

jobs in the national economy and that, especially given these low numbers, the VE did

not identify the regional numbers for jobs available to Plaintiff. Waldvogel, 2017 WL

3995590, at *13; Hamilton, 105 F. Supp. 3d at 229-31. Further, although the VE

testified that there were quite a few jobs meeting the parameters of the hypothetical

question, he indicated that “[s]ome of these occupations are outdated, and not practiced

in high numbers[.]” (T. 73.) The Court is therefore not convinced, based on the

evidence of record, that the Commissioner has demonstrated that there exists a

significant number of jobs available to Plaintiff in the national economy. Thus, remand

is required on this basis.




                                             26
       IV. CONCLUSION

WHEREFORE, for the reasons stated herein, it is

       ORDERED, that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 11) is

GRANTED; and it is further

       ORDERED, that Defendant’s motion for judgment on the pleadings (Dkt. No. 14)

is DENIED; and it is further

       ORDERED, that Defendant’s decision denying Plaintiff disability benefits is

VACATED, and this case is REMANDED, pursuant to Sentence Four of 42 U.S.C. §

405(g), for proceedings consistent with this Decision and Order.

       IT IS SO ORDERED.

       Dated: March 21, 2019
              Albany, New York




                                           27
